Citation Nr: 0108260	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  96-45 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension on account of the need 
for aid and attendance of another person or on account of 
being permanently housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs





INTRODUCTION

The veteran served on active duty from February 1945 to 
February 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the San Juan, 
Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

In the instant case, the Board notes that the most recent VA 
examination was in May 1996, more than 4 years ago.  
Additionally, the veteran has requested a VA aid and 
attendance examination.  The Board notes that there has been 
a significant change in the law with respect to the duty to 
assist during the pendency of this appeal.  The VA's duty to 
assist includes obtaining an examination and opinion in order 
to determine the nature and extent of the veteran's 
disabilities.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7).

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Finally, the Board observes that the veteran, in a June 2000 
statement, stated that he disagreed with the denial of waiver 
of recovery of the overpayment.  This was a notice of 
disagreement to the June 2000 waiver decision.  It does not 
appear from the record that the RO has issued a statement of 
the case on this issue.  The United States Court of Appeals 
for Veterans Claims (Court) has directed that where a veteran 
has submitted a timely notice of disagreement with an adverse 
decision and a statement of the case addressing the issue was 
not sent, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
aid and attendance examination to 
determine whether the veteran is 
housebound or in need of aid and 
attendance of another person.  The claims 
folder should be made available to the 
examiner for review before the 
examination.   

2.  The RO should issue a statement of 
the case as to the issue of entitlement 
to waiver of the recovery of an 
overpayment, undertaking such development 
as is necessary in order to adjudicate 
the issue and address the specific 
contentions.  The veteran is notified 
that to complete the appellate process he 
must submit a substantive appeal as to 
that issue, to perfect the appeals 
process.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


